Citation Nr: 1732949	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-03 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2007 by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge in October 2010; a transcript of that hearing is associated with the record on appeal.

In May 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran in this case completed a VA Form 21-22, electing The American Legion as his representative, effective May 2010.  The record does not show he has revoked such representation; however, at his October 2010 hearing, he represented himself, as the RO seemingly told him he had not completed the proper paperwork. 

In April 2014 correspondence, the Veteran was offered a new Board hearing since his representative, The American Legion, did not represent him at his October 2010 Board hearing.  Notably, while the Veteran resides in South Carolina, the April 2014 letter mistakenly offered the Veteran a new Board hearing in Atlanta, Georgia. 

A review of an April 21, 2014 "note" in VBMS shows that the Veteran called the Columbia RO concerning his Board notification of a hearing.  The Veteran reported that the contents of this letter mentioned the state of Georgia as the site of his hearing.  The Veteran indicated that he would like to have his hearing scheduled in Columbia, South Carolina.  As such, the Board remanded the claim in May 2014 in order to afford the Veteran his requested Board hearing. 

Upon remand, the Veteran was scheduled for a Board videoconference hearing in June 2017.  However, a May 2017 hearing notification letter was sent to his old address and the letter was returned to VA as undeliverable.  The Veteran failed to report for the Board hearing.  Significantly, following the scheduled June 2017 hearing, the Veteran called to reschedule his hearing.  He reported that he missed the hearing because he was not able to get a ride and that he would like his hearing to be scheduled on either a Tuesday or a Thursday.  In a July 2017 Informal Hearing Presentation, the Veteran's representative also asked that the Board hearing be rescheduled.  To date, the Board hearing has not been rescheduled.  The Board finds that good cause has been shown and the Veteran should be scheduled for another Board hearing.

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for an in-person hearing at the RO with a VLJ in connection with the issue listed above in accordance with the Veteran's request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




